UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended July 31, 2007  Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-9065 ECOLOGY AND ENVIRONMENT, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-0971022 (IRS Employer Identification Number) 368 Pleasant View Drive, Lancaster, NY (Address of principal executive offices) 14086 (Zip code) 716/684-8060 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Class A Common Stock par value $.01 per share Name of each exchange on which registered American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2).(Check one): Large accelerated filer Accelerated filer Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No þ Exhibit Index on Page 53 - 1 - The aggregate market value of the Class A Common Stock held by non-affiliates as of January 26, 2007 (the last business day of the registrant’s most recently completed second fiscal quarter) was $30,578,062. This amount is based on the closing price of the registrant’s Class A Common Stock on the American Stock Exchange for that date. Shares of Class A Common Stock held by the executive officers and directors of the registrant and by the registrant’s Defined Contribution Plan are not included in this computation. As of September 28, 2007, 2,557,478 shares of the registrant's Class A Common Stock, $.01 par value (the "Class A Common Stock") were outstanding, and 1,667,426 shares of the registrant's Class B Common Stock, $.01 par value ("Class B Common Stock") were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's Registration Statement on Form S-1, as amended by Amendment Nos. 1 and 2 (Registration No. 33-11543) as well as portions of the Company's Form 10-K for fiscal years ended July 31, 2002, 2003, 2004, and 2005 are incorporated by reference in Part IV of this Form 10-K. - 2 - Table of Contents Page PART 1 Item 1. Business: General 4 START Contracts 4 Saudi Arabia / Kuwait Contracts 4 Task Order Contracts 4 Environmental Consulting Services 4 Analytical Laboratory Services 7 Aquaculture 7 Segment Reporting 8 Regulatory Background 8 Potential Liability and Insurance 9 Market and Customers 9 Backlog 10 Competition 10 Employees 10 Corporate Governance / American Stock Exchange Rules 10 Item 1A. Risk Factors. 10 Item 1B. Unresolved Staff Comments. 12 Item 2. Properties. 13 Item 3. Legal Proceedings. 13 Item 4. Submission of Matters to a Vote of Security Holders. 13 PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 14 Item 6. Selected Consolidated Financial Data. 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 8. Financial Statements and Supplementary Data. 23 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosures. 42 Item 9A. Controls and Procedures. 43 Item 9B. Other Information. 43 PART III Item 10. Directors and Executive Officers of the Registrant. 44 Item 11. Compensation Discussion and Analysis. 45 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters. 49 Item 13. Certain Relationships and Related Transactions. 51 Item 14. Principal Accounting Fees and Services. 51 PART IV Item 15. Exhibits, Financial Statements, Schedules. 53 - 3 - Table of Contents PART 1 Item 1. Business General Ecology and Environment, Inc. ("EEI" or the "Company") is a broad based environmental consulting firm whose underlying philosophy is to provide professional services worldwide so that sustainable economic and human development may proceed with minimum negative impact on the environment. The Company offers a broad range of environmental consulting services including: environmental audits; environmental impact assessments; terrestrial, aquatic and marine surveys; air quality management and air toxics pollution control; environmental engineering; noise pollution evaluations; wastewater analyses; water pollution control; industrial hygiene and occupational health studies; archaeological and cultural resource studies; environmental infrastructure planning; air, water and groundwater monitoring. The Company employs over 75 separate disciplines embracing the physical, biological, social and health sciences. The Company was incorporated in February 1970. Its principal offices are located at 368 Pleasant View Drive, Lancaster, New York and its telephone number is 716-684-8060. START Contracts In December 2005, the United States Environmental Protection Agency (EPA) awarded the Company a contract known as START III to provide continuing support to the EPA Region 10. This is a combination time and materials/cost plus contract with a base term of three years plus options for an additional four years. Total maximum value is $49 million over the seven years. As of July 31, 2007 the Company has recognized revenue of approximately $7.3 million under this contract. This contract contains termination provisions under which the EPA may, without penalty, terminate the contract upon written notice to the Company. In the event of termination, the Company would be paid only termination costs in accordance with the contract. The Company has never had a contract terminated by the EPA. Saudi Arabia/Kuwait Contracts The Company has provided assistance to the Kingdom of Saudi Arabia and the State of Kuwait since 1995 in support of environmental damage claims filed by these countries with the United Nations Compensation Commission (UNCC) resulting from Iraqi aggression during the 1991 Gulf War. On October 30, 2001, the Company through its majority-owned Saudi subsidiary secured a significant expansion of an existing contract with Saudi Arabia (2001 Oversight Contract) and through a majority-owned domestic subsidiary entered into three new contracts with Kuwait. The contract for work with Saudi Arabia provided for the oversight and supervision of the implementation of monitoring and assessment studies to determine the extent of damage to marine, coastal and terrestrial resources. The contracts for work with Kuwait provided for conducting terrestrial and coastal monitoring and assessment studies as well as the establishment and operation of an environmental laboratory in Kuwait. The contracts in Saudi Arabia were a combination of time and material and fixed price and totaled $41.4 million of expected net revenues.The contracts in Kuwait were comprised of three fixed price contracts for approximately $29.0 million of net revenues, along with a time and materials laboratory portion. The Company, as of July 31, 2006, completed the work in Saudi Arabia and recognized net aggregate revenues of approximately $39.0 million. The contracts in Kuwait are substantially complete with only minor amounts of laboratory work continuing through December 2007. The Company has recognized net revenues of $ 31.0 million as of July 31, 2007. Task Order Contracts The Company has numerous task order contracts with state and federal governmental agencies which contain indefinite order quantities and/or option periods ranging from two to ten years. The maximum potential revenues included in these contracts is approximately $169.4 million. Work done under task orders run the full range of services provided by EEI. Environmental Consulting Services The Company’s staff is comprised of individuals with advanced degrees representing over 75 scientific and engineering disciplines working together in multidisciplinary teams to provide innovative, turnkey solutions. EEI’s staff includes engineers; geologists, hydrologists, and other physical scientists; environmental and urban planners; and specialists in the life, health, and social sciences.The Company has rendered consulting services to commercial and government clients in a variety of service sectors, such as the following: - 4 - Table of Contents Energy New technology and increasing demand and accountability for more sustainable use of resources presents complex challenges to energy developers and providers. To keep pace with escalating energy needs worldwide, EEI supports all phases of energy development by conducting critical feature/fatal flaw analyses, environmental impact assessments, feasibility and siting studies, permitting, and due diligence audits.In response to monetary, environmental, and social costs of energy on the rise, the Company promotes use of clean energy technologies in an age where energy infrastructure development is critical to world economic growth and improving quality of life. · Pipelines EEI has provided the pipeline industry with environmental support for nearly 35 years.The Company’s extensive experience includes route selection; field support and survey, such as wetland delineation and endangered species surveys; regulatory compliance and permit support, including preparation of erosion control plans for submission to state agencies, Section 10 and Section 404 permits for submission to the United States Army Corps Engineers, and Federal Energy Regulatory Commission (FERC) 7(c) filings; and preparation of environmental monitoring and restoration plans, including development of quality assurance specifications. · Offshore Energy The need to incorporate environmental and social considerations into the planning, design, construction, and operation of offshore energy infrastructure is paramount considering the expanding use of marine locations for energy production/transportation and the use conflict and impacts on critical resources such as marine mammals, commercial and recreational fisheries, seafood safety, water quality, and other recreational uses. EEI supports projects involving oil and gas exploration and production; subsea pipelines; deepwater oil ports; liquefied natural gas (LNG) import terminals; and, most recently, projects involving components of offshore wind, wave, current, and tidal power subsea electrical transmission.The Company prepares third-party EISs/EIAs, Deepwater Port applications, and FERC ERs; performs siting/feasibility studies, plankton surveys, marine mammal acoustic impact modeling, dredging impact studies, coastal zone consistency evaluations, risk assessments, and marine vessel traffic studies; and develops and implements comprehensive plans for stakeholder engagement/outreach. · Wind The worldwide desire to develop alternative energy has sparked explosive growth in the wind energy market. Although wind power is widely regarded as a low impact, renewable energy source, public concerns over land use, visual quality, noise, and biological impacts sometimes emerge, and environmental impacts must be addressed to obtain permits.EEI attends to these concerns by providing strategic consulting in all facets of environmental permitting and compliance; environmental evaluation; T/E species, avian, and bat surveys; visual resources, noise aesthetics, archaeological, and land use studies.The Company’s civil engineering support services include design of structure foundations and roadways and coordination for gathering line placement, substation, and transmission line requirements.In addition, the Company recognizes that public outreach efforts are an important component of any wind power project; therefore, maintains in-house public relations experts and graphic artists, who work as an integrated team to design outreach programs geared toward landowners and officials. · Clean Coal The ability to address CO2 impacts is one of the most critical and difficult environmental issues facing our power-generation clients today. EEI assists its clients to navigate the deregulated power industry and expedite the permitting process with a thorough understanding of the environmental and regulatory requirements (federal and state) associated with carbon capture and sequestration (CCS), including geologic investigation, deep well construc­tion, power plant and pipeline siting and construction, and long-term CO2 storage.The Company recently completed a CCS feasibility study to determine potential for geological sequestration of carbon dioxide from a coal-fired power plant in western Kentucky.At the Radford Army Ammunition Plant in Virginia, EEI conducted Phase I and II environmental assessments for a potential coal gasification plant site.The Company also recently supported development of an application to DOE for grant funding by preparing an air permit “roadmap” and community assessment for four potential coal/petroleum coke gasification sites in four states where gasification technology would be utilized to displace natural gas use. Natural Resource Management/Restoration EEI’s approach to restoration design focuses on mimicking natural systems in form, function, and process—developing practical strategies for sustainable design and uplift.The Company conceives and designs environmental restoration projects that restore affected habitat through the efficient and innovative integration of biological and engineering solutions. EEI assists its clients meet their goals through the application of restoration measures to mine reclamation, contaminated sediment remediation, land development strategies, recreational planning, comprehensive watershed planning, and threatened and endangered species protection. - 5 - Table of Contents Green Programs EEI seeks to take actions against greenhouse gases (GHGs), global warming, and climate change, both within our internal operations and throughout our line of associated services.The Company’s environmental sustainability services and green programs include an array of offerings to increase eco-efficiency and environmental performance while reducing operating costs. EEI offers knowledge-based consulting services to assist its clients establish an environmental focus and incorporate green elements into their company’s culture. The Company’s approach to addressing these issues applies to a variety of organizations, including corporations, government agencies, colleges and universities, school districts, offices buildings, healthcare facilities, military bases, hotels, high-end homes, retail stores, and the tourism industry. · Green Ride ® One of the chief sources of GHG emissions is vehicular traffic. EEI’s innovative Web-based rideshare application reduces automobile dependency and promotes use of alternative transportation. The program was designed by EEI to encourage carpooling as a method of improving air quality, reducing traffic congestion, and conserving fuel.GreenRide helps users find carpool partners by searching for other users who live nearby and have similar schedules and commuting needs.In the past year, the service has seen a jump in sales of over 367 percent, serving a total population of over 30 million commuters, and resulting in a yearly emission savings of more than 15,000 tons of CO2.It has been purchased in 15 states by transit agencies, metropolitan planning organizations, large employers, and campuses to offer ride-matching services to more than 30 million people nationwide.EEI received a 2007 Diamond Award from the American Council of Engineering Companies for its implementation of GreenRide for the Fort Collins, Colorado, SmartTrips Carpooling Program. · Green Buildings. The Company provides consulting services to builders and developers relating to understanding environmental sustainability concepts within the context of an office building, school, hospital, or college university setting.Saving energy and natural resources is a critical issue from an operational-cost standpoint, and is often just as important in terms of maintaining a positive public image. EEI supports the United States Green Building Council’s Leadership in Energy and Environmental Design (LEED™) programs for New Construction (NC) and Existing Buildings (EB) by offering LEED certification application assistance and green building project planning and consulting.The Company’s energy consultants develop methods for incorporating sustainable practices into daily operations, helping building managers track progress, quantify reduction in energy usage and solid waste, improve indoor air quality and landscape ecology, and develop programs for composting/recycling and transportation.EEI’s Green Building Program typically saves clients between 10 to 30 percent on energy and related costs each year—savings that will more than pay for the cost of the program and the positive environmental impacts that result. · Green Meter GreenMeter, EEI’s new dynamic energy-tracking and management system, is designed for schools, businesses, universities, and commercial buildings and offers a unique, easy-to-use approach to collecting, storing, and displaying near real-time energy consumption.The application is coupled with analysis and solutions, helping to further decrease a building’s costs associated with energy consumption. Planning · Environmental Planning and Assessment EEI has provided environmental evaluation services to both the government and the private sector for more than 35 years, helping clients to meet the requirements of the National Environmental Policy Act (NEPA) and other state environmental laws.The Company evaluates and develops methods to avoid or mitigate potential environmental impacts of a proposed project and to help ensure that the project complies with regulatory requirements.EEI’s services include air and water quality analysis, terrestrial and aquatic biological surveys, threatened and endangered species surveys and wetland delineations, social economic studies, transportation analyses and land use planning.In addition, the Company’s stakeholder engagement/public participation capabilities and resources ensure project success through completion. - 6 - Table of Contents · Military Master Planning In response to the advances seen in military master planning under taken by the Department of Defense (DoD) over the past few years, EEI has developed a team of experienced professionals in the areas of real property master planning, military programming, geospatial data and systems support, database management, and water resources planning.Through the Company’s experience with modern military facility planning, EEI develops technologically advanced military master planning tools by leveraging the latest in GIS and IT technology.The Company assists DoD installations reduce their environmental footprint while sustaining mission requirements and maintaining positives relationships with the surrounding communities. Emergency Planning and Management Recent events around the world involving terrorism and bioterrorism have raised the concern for public health and safety as well as environmental protection.EEI provides logistical support, emergency response/management services, and comprehensive planning and to support businesses and state, county, and municipal governments in all phases of incident management, including preparedness, mitigation, response, and recovery.In providing these multifaceted services, the Company determines local vulnerabilities/hazards, the in-place resources/assets to address those hazards, and the thoroughness and shortcomings of existing emergency management plans—all in the context of applicable state and federal laws and regulations.EEI draws upon its understanding of and real-life experience using guidelines such as the National Response Plan (NRP), National Incident Management System (NIMS), Homeland Security Exercise and Evaluation Program (HSEEP), and Hospital Emergency Incident Command System (HEICS) to support businesses, state government agencies, and communities in their emergency planning/preparedness and response activities. Hazardous Material Services EEI has conducted hazardous waste site evaluations throughout the United States, providing site investigation, engineering design, and operation and maintenance for a wide range of industrial and governmental clients. The Company inventories and collects sample materials on site and then evaluates waste management practices, potential off-site impacts, and liability concerns.EEI then designs, implements, and monitors associated cleanup programs. The Company’s field investigation services primarily involve the development of work plans, health and safety plans, and quality assurance/quality control plans to govern and conduct field investigations to define the nature and extent of contaminants at a site. After field investigation services have been completed and the necessary approvals obtained, the Company’s engineering specialists develop plans and specifications for remedial cleanup activities.This work includes development of methods and standard operating procedures to assess contamination problems; and to identify, develop, and design appropriate pollution-control schemes.Alternative cleanup strategies are evaluated and conceptual engineering approaches are formulated.The Company also provides supervision of actual cleanup or remedial construction work performed by other contractors. International With over 30 years’ experience providing the above-listed services on a worldwide level, the Company now has partners in over 30 countries and has completed more than 35,000 major environmental assignments in over 83 countries worldwide. With an understanding of cultural, political, economic, operational, and legal factors that influence the solution to a given environmental problem, EEI aids international governments and lending institutions in their efforts to advance institutional systems for environmental management. The Company has completed assignments involving environmental assessment; management and financial planning; institutional strengthening and standards development; water supply and development; wastewater treatment; and solid waste project construction supervision.More recently, issues of public health, sustainability, and social and economic development have been added to that portfolio. Analytical Laboratory Services The Company owns a facility in Lancaster, New York where its analytical testing laboratory was located. The Company discontinued its analytical testing operations during fiscal year 2005 and has recognized impairment losses of $2.8 million under continuing operations. The Company is currently occupying approximately one third of the laboratory space while it is marketed for sale. See Item 2, Properties, Item 7, Management Discussion and Analysis, and Note18 in the Notes to Consolidated Financial Statements. Aquaculture The Company owned an aquaculture shrimp facility (Frutas Marinas, S.A.) in the province of Puntarenas on the Pacific coast of Costa Rica. The facility included 400 hectares of land of which 193 hectares was shrimp aquaculture ponds. The Company discontinued the operation in July 2003 and recognized an impairment loss in discontinued operations in fiscal year 2003. The remaining assets of the shrimp farm were classified as assets of discontinued operations held for sale. The remaining assets were sold in January 2007 for $2.5 million in cash.See Item 7, Management Discussion and Analysis. - 7 - Table of Contents The Company also owns the assets of a fish farm located in Jordan. The farm is located on the banks of the Jordan River 120 kilometers north of Amman. The assets were purchased in July 2001 through a newly formed entity, American Arab Aquaculture Company (AMARACO), of which EEI owns 51%. AMARACO has invested approximately $500,000 to upgrade the farm'sinfrastructure, production methods, and species selection. Segment Reporting The Company has three reportable segments: consulting services, analytical laboratory services, and aquaculture. Refer to the Company's financial statements for fiscal year 2007 contained in Item 8 hereof for additional pertinent information on the Company's segments. Regulatory Background The United States Congress and most State Legislatures have enacted a series of laws to prevent and correct environmental problems. These laws and their implementing regulations help to create the demand for the multi-disciplinary consulting services offered by the Company. The principal federal legislation and corresponding regulatory programs which affect the Company's business are as follows: · The National Environmental Policy Act ("NEPA") NEPA generally requires that a detailed environmental impact statement ("EIS") be prepared for every major federal action significantly affecting the quality of the human environment. With limited exceptions, all federal agencies are subject to NEPA. Most states have EIS requirements similar to NEPA. The Company frequently engages in NEPA related projects (or state equivalent) for both public and private clients. · The Comprehensive Environmental Response, Compensation, And Liability Act Of 1980, As Amended ("CERCLA", "Superfund" or the "Superfund Act") CERCLA is a remedial statute which generally authorizes the Federal government to order responsible parties to study and clean up inactive hazardous substance disposal sites, or, to itself undertake and fund such activities. This legislation has four basic provisions: (i) creation of an information gathering and analysis program; (ii) grant of federal authority to respond to emergencies associated with contamination by hazardous substances, and to clean up sites contaminated with hazardous substances; (iii) imposition of joint, several, and strict liability on persons connected with the treatment or disposal of hazardous substances which results in a release or threatened release into the environment; and (iv) creation of a Federally managed trust fund to pay for the clean up and restoration of sites contaminated with hazardous substances when voluntary clean-up by responsible parties cannot be accomplished. · The Resource Conservation And Recovery Act Of 1976 ("RCRA") RCRA generally provides "cradle to grave" coverage of hazardous wastes. It seeks to achieve this goal by imposing performance, testing and record keeping requirements on persons who generate, transport, treat, store, or dispose of hazardous wastes. The Company assists hazardous waste generators in the storage, transportation and disposal of wastes; prepares permit applications and engineering designs for treatment, storage and disposal facilities; designs and oversees underground storage tank installations and removals; performs corrective measure studies and remedial oversight at RCRA regulated facilities; and performs RCRA compliance audits. · Toxic Substance Control Act Of 1976 ("TSCA") TSCA authorizes the EPA to gather information on the risks posed to public health and the environment by chemicals and to regulate the manufacturing, use and disposal of chemical substances. The 1986 amendments to TSCA and its implementing regulations require school systems to inspect their buildings for asbestos, determine where asbestos containing materials pose hazards to humans and abate those hazards. Regarding PCBs specifically, amendments to TSCA regulations dated December 21, 1989 established comprehensive record keeping requirements for persons engaged in PCB transportation, storage and disposal activities. Amendments added regulatory provisions authorizing certain uses of PCBs; specifying additional alternatives for the cleanup and disposal of PCBs; establishing procedures for determining PCB concentration; establishing standards and procedures for decontamination; and updating several marking, record keeping, and reporting requirements. The Company's principal work under TSCA involves field sampling, site reconnaissance, development of remedial programs and supervision of construction activities at sites involving PCB contamination. · Clean Air Act In 1990, comprehensive changes were made to the Clean Air Act which fundamentally redefined the regulation of air pollutants. The Clean Air Act Amendments of 1990 created a flurry of federal and state regulatory initiatives and industry responses which require the development of detailed inventories and risk management plans, as well as the acquisition of facility wide, rather than source - 8 - Table of Contents specific, air permits. Complementary changes have also been integrated into the RCRA Boilers and Industrial Furnace ("BIF") regulatory programs calling for upgraded air emission controls, more rigorous permit conditions and the acquisition of permits and/or significant permit modifications. The Company assists public and private clients in the development of air permitting strategies and the preparation of permit applications. EEI also prepares the technical studies and engineering documents (e.g., air modeling, risk analysis, design drawings) necessary to support permit applications. · Safe Drinking Water And Clean Water Acts ("SDWA") The SDWA of 1996 and regulatory changes under the Clean Water Act (CWA) work together in order to ensure that the public is provided with safe drinking and recreational waters by utilizing watershed approaches and applying similar principles (Total Maximum Daily Load, National Pollution Discharge Elimination System, Source Water Assessment Program, Storm Water Program). Thus, they supplement and help one another more effectively reach each other's goals. The Company assists public and private clients in developing and establishing pollution prevention programs, assisting clients in monitoring ground, waste and stormwater systems, and helping clients with water permitting and compliance issues. · Other The Company's operations are also influenced by other federal, state, and international laws and regulations protecting the environment. In the U.S. market, other regulatory rules and provisions that influence Company operations, in addition to those discussed above, are the Atomic Energy Act (AEA), and the Oil Pollution Control Act (OPA). Examples of services provided by the Company as a result of these laws include the development of spill prevention control and emergency prevention procedures, as well as countermeasure plans for various facilities potentially affecting human health and the environment. Related laws such as the Occupational Safety and Health Act, which regulates exposures of employees to toxic chemicals and other physical agents in the workplace, also have a significant impact on EEI operations. An example is the process safety regulation issued by the Occupational Safety and Health Administration ("OSHA") which requires safety and hazard analysis and accidental release contingency planning activity to be performed if certain chemicals are used in the work place. Internationally, since many overseas markets remain "undeveloped" when compared with that of the United States and other Western countries, the Company's expanding operations in these markets are primarily influenced by environmental laws focusing on infrastructure, development, and planning related activities. Potential Liability and Insurance The Company's contracts generally require it to maintain certain insurance coverages and to indemnify its clients for claims, damages or losses for personal injury or property damage relating to the Company's performance of its duties unless such injury or damage is the result of the client's negligence or willful acts. Currently, the Company is able to provide insurance coverage to meet the requirements of its contracts, however, certain pollution exclusions apply. Historically, the Company has been able to purchase an errors and omissions insurance policy that covers its environmental consulting services, including legal liability for pollution conditions resulting therefrom. The policy is a claims made policy, with limits of $10.0 million for each claim and $10.0 million in the aggregate with a $500,000 deductible. The Company's general liability insurance policy provides coverage in the amount of $3.0 million per occurrence and $3.0 million in the aggregate; an excess liability policy of $10.0 million is also maintained with respect to its general liability coverage. Where possible, the Company requires that its clients cross-indemnify it for asserted claims. There can be no assurance, however, that any such agreement, together with the Company's general liability insurance and errors and omissions coverage will be sufficient to protect the Company against any asserted claim. Market and Customers The Company's revenues originate from federal, state and local governments, domestic private clients, and private and governmental international clients. The Company's worldwide marketing efforts are conducted by its marketing group located at its headquarters, its regional offices, and its international subsidiaries. EEI markets its services to existing and potential governmental, industrial and engineering clients.The Company closely monitors government contract procurements and responds to requests for proposals requiring services provided by the Company. The marketing group also monitors government regulation and other events that may generate new business by requiring governments and industrial firms to respond to new regulatory actions. The marketing group is supported by EEI's technical staff which is responsible for preparing technical proposals that are customarily delivered with the Company's bid for a project. The Company participates in industrial trade shows and professional seminars relating to its business. - 9 - Table of Contents Backlog The Company's firm backlog of uncompleted projects and maximum potential revenues from indefinite task order contracts, at July 31, 2007 and 2006 were as follows: (Millions of $) Fiscal 2007 Fiscal 2006 Total firm backlog $ 53.4 $ 48.3 Anticipated completion of firm backlog in next twelve months 28.5 24.1 Maximum potential gross revenues from task order contracts 169.4 136.0 This backlog includes a substantial amount of work to be performed under contracts which contain termination provisions under which the contract can be terminated without penalty upon written notice to the Company. The likelihood of obtaining the full value of the task order contracts cannot be determined at this time. Competition EEI is subject to competition with respect to each of the services that it provides. No entity, including the Company, currently dominates the environmental services industry and the Company does not believe that one organization has the capability to serve the entire market. Some of its competitors are larger and have greater financial resources than the Company while others may be more specialized in certain areas. EEI competes primarily on the basis of its reputation, quality of service, expertise, and price. Employees As of July 31, 2007, the Company, including subsidiaries, had approximately 870 employees. The majority of the employees hold bachelor's degrees and/or advanced degrees in such areas as chemical, civil, mechanical, sanitary, soil, structural and transportation engineering, biology, geology, hydrogeology, ecology, urban and regional planning and oceanography. The Company's ability to remain competitive will depend largely upon its ability to recruit and retain qualified personnel. None of the Company's employees are represented by a labor organization and employee relations are good. Corporate Governance/American Stock Exchange Rules The Company’s shares of ClassA Common Stock are listed on the AMEX. AMEX has required all of its listing companies to certify that they comply with the AMEX’s corporate governance rules (CG Rules). The Company has certified to the AMEX that it is in compliance with CG Rules except for those CG Rules relating to the composition of and adoption of a nominating committee and the composition of the compensation committee relating to the Company’s Board of Directors. For these items, the Company has relied upon the “controlled company” exception found in the AMEX CG Rules. A “controlled company” is a listing company where more than 50 percent of the voting power of the listing company is in the control of a group. The Company believes that a group, consisting of Messrs. Neumaier, Silvestro, Frank and Strobel and members of their families, now holds more than 50 percent of the voting power of the Company and that, therefore, the Company is a “controlled company” for purposes of the AMEX CG Rules. The Company has adopted a code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer and controller, as well as all other employees and the directors of the Company. The code of ethics, which the Company calls its Code of Business Conduct and Ethics, is posted on the Company’s website at www.ene.com, as well as on the Company’s internal website which is available to all Company employees. If the Company makes any substantive amendments to, or grants a waiver (including an implicit waiver) from, a provision of its code of ethics that applies to its principal executive officer, principal financial officer, principal accounting officer or controller, and that relates to any element of the code of ethics definition enumerated in Item406(b) of Regulation S-K, the Company will disclose the nature of such amendment or waiver in a current report on Form 8-K. Item 1A. Risk Factors In addition to other information referenced in this report, the Company is subject to a number of specific risks outlined below. If any of these events occur, the Company's business, financial condition, profitability and the market price of its Class A Common Stock could be materially affected. - 10 - Table of Contents Changes in environmental laws and regulations could reduce demand for the Company’s services. Most of the Company’s business is driven by laws and regulations related to the protection of the environment. Any relaxation or repeal of these laws, or changes in governmental policies regarding the funding or enforcement of these laws, would have an adverse impact on the Company’s revenues. Also, reduced spending by governments may increase competition within our industry which may directly affect future revenue and profits. As a government contractor, the Company is subject to a number of procurement laws and regulations, as well as government agency audits. Any violation of these laws could result in economic harm to the Company’s operations. The Company must comply with federal, state, and foreign laws relating to the procurement and administration of government contracts. Such laws include the FAR, the Truth in Negotiations Act (TINA), the Cost Accounting Standards (CAS), and the Service Contract Act (SCA). These laws impact how the Company does business with government clients and can increase the cost of doing business. Government agencies such as the Environmental Protection Agency Office of Inspector General, as well as numerous state agencies routinely audit government contractors and their performance under specific contracts to determine if a contractor’s cost structure is compliant with applicable laws and regulations. They may question the incurrence of certain costs based on the FAR and CAS and disallow those costs on their contracts. These audits may occur several years after payment for services has been received. Historically, the Company has been able to successfully defend against the disallowance of any significant costs. However, there is no assurance that future audits will not result in the material disallowances for costs incurred in the future. Such material disallowances could negatively affect revenue, profits and cash flow. The Company depends on federal, state and foreign government work for a significant portion of its revenues. The Company’s inability to win or renew government contracts during procurement cycles could significantly reduce Company profits. Revenues from all government contracts (federal, state and municipal) representedapproximately 50% of total revenues for fiscal years 2005 through 2007. Consequently, an inability to win or renew government contracts would adversely affect operations and significantly reduce profits. Government contracts are typically awarded through a highly regulated procurement process. In addition, some government contracts are awarded to multiple competitors, causing increased competition and downward pricing pressure. This may lead to increased pressure to control costs. If the Company cannot reduce or control costs on these contracts, losses may occur. The Company must be able to accurately estimate and control contract costs to prevent losses on contracts. The Company must control direct contract costs in order to maintain positive profit margins. There are three basic types of contracts with the Company’s clients: cost plus, fixed price, and time and materials. Under cost plus contracts, which may be subject to various types of ceilings, the Company is reimbursed for allowable costs plus a negotiated profit. If costs exceed ceilings or are otherwise deemed unallowable under provisions of the contract or regulations, the Company will not be reimbursed for all of its costs. Under fixed price contracts, the Company is paid a fixed price regardless of the actual costs incurred. Consequently, a profit is realized on fixed price contracts only if the Company is able to control costs and avoid overruns. Under time and material contracts, the Company is paid for its direct labor hours at fixed rates plus reimbursement of allocable other direct costs. Profitability on contracts is dependant on a consistently high utilization of staff and the Company’s ability to control its overhead costs. A failure to attract and retain key employees could impair the Company’s ability to provide quality service to clients. The Company provides professional and technical services and is dependant on its ability to attract, retain and train its professional employees to conduct its business and perform its obligations to insure success. It may be difficult to attract and retain qualified expertise within timeframes demanded by clients. Senior managements’ experience is essential to the success of any company and our ability to retain such talent is crucial to the profitability of the Company. Further, the loss of key management personnel could adversely affect the Company's ability to develop and pursue its business strategies. Actual results could differ from the estimates and assumptions used to prepare financial statements, which may reduce or eliminate profits. To prepare financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions as of the date of the financial statements, which affect the reported values of assets and liabilities and revenues and expenses and disclosures of contingent assets and liabilities. Areas requiring significant estimates by management include: -the application of the percentage of completion method of accounting and revenue recognition on contracts -provisions for uncollectible receivables and contract reserves -provisions for income taxes and related valuation reserves -accruals for estimated liabilities, including litigation reserves - 11 - Table of Contents The use of percentage of completion method of accounting could result in a reduction or reversal of previously recorded revenues and profits. Aportion of the Company’s revenues and profits are measured and recognized using the percentage of completion method of accounting which is discussed further in Note 2 of the Consolidated Financial Statements. The use of this method results in the recognition of revenues and profits ratably over the life of a contract. The effect of revisions to revenues and estimated costs is recorded when the amounts are known or can be reasonably estimated. Such revisions could occur in any period and their effects could be material. Although the Company has historically been able to make reasonably accurate estimates of work progress, the uncertainties inherent in the estimating process make it possible for actual costs to vary from estimates in a material amount, including reductions or reversals of previously recorded revenues and profits. International operations are subject to a number of risks. The Company has operations in more than 30 countries around the world and has derived approximately 19%, 16% and 26% of revenue from international operations for the fiscal years 2007, 2006 and 2005, respectively. International operations are subject to a number of risks, including: -greater risk of uncollectible accounts and longer collection cycles; -currency fluctuations; -logistical and communication challenges; -exposure to liability under the Foreign Corrupt Practices Act; -lack of developed legal systems to enforce contractual rights; -general economic and political conditions in foreign markets; -civil disturbance, unrest or violence; -general difficulties in staffing international operations with highly professional personnel. These and other risks associated with international operations could harm our overall operations and significantly reduce our future revenues. Failure to complete a project timely or failure to meet a required performance standard on a project could cause the Company to incur a loss which may affect overall profitability. Completion dates and performance standards may be important requirements to a client on a given project. If the Company is unable to complete a project within specified deadlines or fails to meet performance criteria set forth by a client, additional costs may be incurred by the Company or the client may hold the Company responsible for costs they incur to rectify the problem. The uncertainty involved in the timing of certain projects could also negatively affect the Company’s staff utilization, causing a drop in efficiency and reduced profits. The Company's services could expose it to significant liability not covered by insurance. The services provided by the Company expose it to significant risks of professional and other liabilities. In addition, the Company sometimes assumes liability by contract under indemnification provisions. We are unable to predict the total amount of such potential liabilities. The Company has obtained insurance to cover potential risks and liabilities. However, insurance may be inadequate or unavailable in the future to protect the Company for such liabilities and risks. Management's voting rights could block or discourage a change in control. The current senior officers of the Company own in excess of 70% of the Class B Common Stock which has one vote per share while the Class A Common Stock has one-tenth of a vote per share. Therefore, current management could block a change in control. This ability could adversely affect the value of the Class A Common Stock. Item 1B. Unresolved Staff Comments None to report. - 12 - Table of Contents Item 2. Properties The Company's headquarters (60,000 square feet) is located in Lancaster, New York, a suburb of Buffalo. The Company's warehouse facility and its former laboratory in Lancaster, New York consists of two buildings totaling approximately 35,000 square feet (see Analytical Laboratory Services section of Item 1, Business). This facility is currently held for sale. The Company also leases office and storage facilities at twenty-five (25) regional offices in the United States. The Company's subsidiary also owns the fish farm described in the Aquaculture section of Item 1, Business. Item 3. Legal Proceedings From time to time, the Company is named defendant in legal actions arising out of the normal course of business. The Company is not a party to any pending legal proceeding the resolution of which the management of the Company believes will have a material adverse effect on the Company’s results of operations,financial condition, cash flowsor to any other pending legal proceedings other than ordinary, routine litigation incidental to its business. The Company maintains liability insurance against risks arising out of the normal course of business. The Company is involved in other litigation arising in the normal course of business. In the opinion of management, any adverse outcome to other litigation arising in the normal course of business would not have a material impact on the financial results of the Company. Item 4. Submission of Matters to a Vote of Security Holders. None. - 13 - Table of Contents PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (a) Principal Market or Markets. The Company's Class A Common Stock is traded on the American Stock Exchange. There is no separate market for the Company's Class B Common Stock. The following table represents the range of high and low prices of the Company's Class A Common Stock as reported by the American Stock Exchange for the periods indicated. FISCAL 2007 High Low First Quarter (commencing August 1, 2006 - October 28, 2006) $ 10.34 $ 9.87 Second Quarter (commencing October 29, 2006 - January 27, 2007) 11.81 9.96 Third Quarter (commencing January 28, 2007 - April 28, 2007) 13.05 11.01 Fourth Quarter (commencing April 29, 2007 - July 31, 2007) 13.45 12.05 FISCAL 2006 High Low First Quarter (commencing August 1, 2005 - October 29, 2005) 9.03 6.75 Second Quarter (commencing October 30, 2005 - January 28, 2006) 9.49 7.70 Third Quarter (commencing January 29, 2006 - April 29, 2006) 10.88 9.35 Fourth Quarter (commencing April 30, 2006 - July 31, 2006) 10.85 9.75 Approximate Number of Holders of Class A Common Stock. As of September 30, 2007, 2,557,478 shares of the Company's Class A Common Stock were outstanding and the number of holders of record of the Company's Class A Common Stock at that date was 392. The Company estimates that it has a significantly greater number of Class A Common Stock shareholders because a substantial number of the Company's shares are held in street name. As of the same date, there were 1,667,426 shares of the Company's Class B Common Stock outstanding and the number of holders of record of the Class B Common Stock at that date was 59. The outstanding shares have been adjusted to relect the impact of the 5% stock divident declared by the Company in July 2007. Dividends. In the fiscal years ended July 31, 2007 and 2006 the Company declared and paid two cash dividends totaling $.34 and $.33 per year respectively, per share of common stock. The amount, if any, of future dividends remains within the discretion of the Company's Board of Directors and will depend upon the Company's future earnings, financial condition and requirements and other factors as determined by the Board of Directors. The dividends have been adjusted to reflect the impact of the 5% stock dividend declared by the Company in July 2007. The Company's Certificate of Incorporation provides that any cash or property dividend paid on Class A Common Stock must be at least equal to the cash or property dividend paid on Class B Common Stock on a per share basis. Equity Compensation Plan Information as of July 31, 2007: Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights. Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by securities holders: - 1986 Incentive Stock Option Plan - 2003 Stock Award Plan 61,054 Equity compensation plans not approved by securities holders: - 1998 Stock Award Plan Total 61,054 - 14 - Table of Contents Refer to Note9 to Consolidated Financial Statements set forth in Part IV of this Annual Report on Form 10-K for more information on the Equity Compensation Plans. (b) Not Applicable (c) Purchased Equity Securities. The following table summarizes the Company's purchases of its common stock during the fiscal year ended July 31, 2007. Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (1) Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs August 1, 2006 - July 31, 2007 5,799 $10.06 5,799 215,962 (1) The Company purchased 5,799 shares of its Class A common stock during the fiscal year ended July 31, 2007 pursuant to a 200,000 share repurchase program approved at the Board of Directors meeting held in January 2004. The purchases were made in open-market transactions. In February 2006, the Board of Directors authorized the repurchase of an additional 200,000 shares. Item 6. Selected Consolidated Financial Data The financial statements presented below have been restated to give retroactive effect to the 5% stock dividend declared by the Company in July 2007. See note No.9 to the Notes to Consolidated Financial Statements for additional information. Year ended July 31, 2007 2006 2005 2004 2003 (In thousands, except share and per share amounts) Operating data: Revenues $ 103,490 $ 98,055 $ 91,351 $ 110,623 $ 116,214 Income (loss) from operations 4,130 5,559 (1,970 ) 6,248 7,679 Income (loss) from continuing operations before income taxes and minority interest 4,578 5,709 (2,118 ) 6,252 7,531 Net income (loss) from continuing operations $ 2,506 $ 2,723 $ (1,424 ) $ 2,632 $ 3,790 Net income (loss) from discontinued operations 568 (140 ) (163 ) (231 ) (4,992 ) Net income (loss) $ 3,074 $ 2,583 $ (1,587 ) $ 2,401 $ (1,202 ) Net income (loss) per common share: basic Continuing operations $ 0.60 $ 0.65 $ (0.34 ) $ 0.63 $ 0.90 Discontinued operations 0.13 (0.03 ) (0.04 ) (0.06 ) (1.19 ) Net income (loss) per common share: basic $ 0.73 $ 0.62 $ (0.38 ) $ 0.57 $ (0.29 ) Net income (loss) per common share: diluted Continuing operations $ 0.59 $ 0.65 $ (0.34 ) $ 0.62 $ 0.90 Discontinued operations 0.13 (0.03 ) (0.04 ) (0.05 ) (1.19 ) Net income (loss) per common share: diluted $ 0.72 $ 0.62 $ (0.38 ) $ 0.57 $ (0.29 ) Cash dividends declared per common share: Basic and Diluted $ 0.34 $ 0.33 $ 0.32 $ 0.32 $ 0.31 Weighted average common shares outstanding: Basic 4,194,673 4,180,287 4,160,834 4,185,002 4,196,636 Diluted 4,261,623 4,188,278 4,160,834 4,243,304 4,196,636 - 15 - Table of Contents Year Ended July 31, 2007 2006 2005 2004 2003 (In thousands, except per share amounts) Balance sheet data: Working capital $ 34,313 $ 28,306 $ 28,373 $ 27,993 $ 27,702 Total assets 71,206 69,152 57,305 62,504 76,382 Long-term debt 385 342 328 336 137 Shareholders' equity 40,913 37,627 36,284 39,383 38,378 Book value per share: Basic $ 9.75 $ 9.00 $ 8.72 $ 9.41 $ 9.14 Diluted $ 9.60 $ 8.98 $ 8.72 $ 9.28 $ 9.14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations Liquidity and Capital Resources Operating activities provided $5.6 million of cash during fiscal year 2007, compared to $8.8 million of cash reported in the prior year.Minority interest increased $1.9 million during fiscal year 2007 due to increased profits from Walsh Environmental and its subsidiaries located in Peru and Ecuador.Accounts payable increased $.9 million during fiscal year 2007 mainly due to increases in work performed by the Company’s majority owned subsidiaries Walsh Environmental and E&E do Brasil and an increase in subcontract costs within the parent company during July 2007.The Company reported a write-off of $1.1 million in the fourth quarter of fiscal year 2007 to reflect the estimated reduction in the value of the net assets of their Venezuelan subsidiary.Income taxes receivable increased $1.4 million and income taxes payable decreased $.9 million during fiscal year 2007 mainly due to the tax benefits recognized on the write-off of the investment in Venezuela and a reduction in the Company’s estimated tax liabilities as a result of the completion of audits.Other accrued liabilities decreased $1.7 million during fiscal year 2007 due to a decrease in billings in excess over revenue during the year.The Company purchased $1.3 million of new capital equipment compared to depreciation charges of $1.4 million during fiscal year 2007. Financing activities consumed $3.5 million of cash during fiscal year 2007.The Board of Directors declared dividends of approximately $1.5 million or $.36 per share ($.34 per share after 5% stock dividend) during fiscal year 2007.The Company reported $769,000 in distributions to minority partners during the year.In the fourth quarter of fiscal year 2007, the Company repurchased $1.1 million of treasury stock, primarily due to the buying back of 81,000 shares of company stock held by the Company’s Defined Contribution Plan.Long-term debt and capital lease obligations increased $192,000 mainly due additional loans and capital leases held by the Walsh Environmental subsidiary, Walsh Peru. The Company maintains an unsecured line of credit of $20.0 million with a bank at ½% below the prevailing prime rate.A second line of credit is available at another bank for up to $13.5 million, exclusively for letters of credit.There were two additional lines of credit established during fiscal year 2007, The Company established one for up to $5.0 million exclusively for letters of credit. Another line of credit was established at Walsh Environmental for up to $750,000 exclusively for working capital and letters of credit.The Company has outstanding letters of credit (LOC’s) at July 31, 2007 in the amount of $1.3 million.These LOC’s were obtained to secure advance payments and performance guarantees, primarily for contracts in the Middle East.After LOC’s, there are no outstanding borrowings under the lines of credit and there is $38.0 million of line still available at July 31, 2007.There are no significant additional working capital requirements pending at July 31, 2007.The Company believes that cash flows from operations and borrowings against the line of credit will be sufficient to cover all working capital requirements for at least the next twelve months and the foreseeable future. - 16 - Table of Contents Contractual Obligations Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-Term Debt Obligations $ 477,466 $ 211,660 $ 144,629 $ 59,752 $ 61,425 Capital Lease Obligations 241,033 121,569 102,981 16,483 Operating Lease Obligations (1) 6,828,406 2,324,755 2,614,935 1,360,791 527,925 Total $ 7,546,905 $ 2,657,984 $ 2,862,545 $ 1,437,026 $ 589,350 (1) Represents rents for office and warehouse facilities Results of Operations Revenue Fiscal Year 2007 vs 2006 Revenue for fiscal year 2007 was $103.4 million, an increase of 5% over the revenue reported in fiscal year 2006.The increase was mainly attributable to increases in work performed by EEI’s majority owned subsidiaries Walsh Environmental and E&E do Brasil.Revenues from Walsh Environmental were $24.4 million for fiscal year 2007, an increase of 36% from the $17.9 million reported in fiscal year 2006.The increase in Walsh Environmental revenues was mainly attributable to increased activity in its energy and mining sectors.Revenues from E&E do Brasil were $5.0 million for fiscal year 2007, an increase of $2.3 million or 85% over the prior year due mainly to increased work in the public and private power industries.The Company’s Chilean subsidiary, Gestion Ambiental Consultores (GAC), reported revenues of $2.9 million during fiscal year 2007, an increase of $.9 million from the $2.0 million reported in fiscal year 2006.The increase in GAC revenues was due to increased activity in its gas and mining sectors.During fiscal year 2007, revenues from state clients of the parent company increased $.9 million from the $23.1 million reported during the prior year.The increase in state revenue was mainly attributable to an increase in work levels on contracts in New York and Washington.Offsetting these increases for fiscal year 2007 were reduced revenues from work performed on contracts in the Middle East and from various United States Federal government agencies, primarily the United States Department of Defense clients (DOD).Revenue from DOD clients of the parent company decreased $3.7 million during fiscal year 2007 due to a $10.6 million decrease in work performed on contracts associated with the relief efforts for the Gulf Coast hurricanes.The Company continues to work in the Gulf Coast Region on projects to restore the wetlands that were damaged by the hurricanes. The Company reported an increase of $5.3 million in revenue during the fourth quarter of fiscal year 2007 attributable to increases in revenue from state clients of the parent company, Walsh Environmental and E&E do Brasil.Revenues from state clients were $7.1 million, a 37% increase from the $5.2 million reported in the fourth quarter of fiscal year 2006.The increase in state revenue was mainly attributable to an increase in work performed on contracts in New York.Walsh Environmental reported revenues of $6.8 million for the fourth quarter of fiscal year 2007, an increase of $2.0 million over the fourth quarter of the prior year.E&E do Brasil reported revenues of $1.6 million for the fourth quarter of fiscal year 2007, a 129% increase from the $.7 million reported in the fourth quarter of fiscal year 2006. Fiscal Year 2006 vs 2005 Revenue for fiscal year 2006 was $98.1 million, up 7% from the $91.4 million reported in fiscal year 2005.The increase in revenue was attributable to increases in work with the United States Department of Defense (DOD) and commercial clients as well as from Walsh Environmental, one of its subsidiaries.Revenue from DOD clients was $19.0 million for fiscal year 2006, an increase of 56% from the $12.2 million reported in the prior year.The increase in DOD revenues was due to work performed on contracts associated with the relief efforts for hurricanes Katrina and Rita.These contracts contributed $11.6 million in revenue during fiscal year 2006. Revenues from commercial clients were $17.8 million during fiscal year 2006, an increase of $5.3 million from $12.5 million reported in fiscal year 2005.The increase in commercial revenues was attributable to increased activity on energy contracts related to LNG (Liquefied Natural Gas) and wind power.Walsh Environmental reported revenues of $16.8 million during fiscal year 2006, up 22% from the $13.8 million reported in the prior year.The increase in Walsh was mainly attributable to increased activity in the energy fields related to mineral reserve and exploration analysis.Revenues from E&E do Brasil, one of the Company’s subsidiaries, were $2.7 million during fiscal year 2006, an increase of 29% from $2.1 million reported in fiscal year 2005.Offsetting these increases were decreases in revenues from the contracts in Saudi Arabia and Kuwait.These contracts in the Middle East decreased $6.8 million or 59%.The contracts in Saudi Arabia are 100% complete and the contracts in Kuwait are substantially complete with only minor amounts of laboratory work continuing through December 2006.Revenues attributable to the Company’s Superfund Technical Assessment and Response Team (START) contracts decreased $3.5 million during the fiscal year 2006.This decrease was due to the completion of the contracts in EPA Region III in June 2005 and EPA Region IX in December 2005.An - 17 - Table of Contents extension was exercised on the EPA Region IX contract which extended its work through the middle of April 2006, however at a significantly reduced level.The Company was awarded a new START contract in EPA Region X in December 2005. The increase in revenues for the fourth quarter of fiscal year 2006 was attributable to increases from Commercial clients as well as Walsh Environmental.Revenues from commercial clients for the fourth quarter of fiscal year 2006 were $4.6 million, a 31% increase from the $3.5 million reported in the fourth quarter of fiscal year 2005.Walsh Environmental reported net income of $4.8 million for the fourth quarter of fiscal year 2006, an increase of $0.7 million over the fourth quarter of the prior year.Offsetting these increases were decreases in revenues from state clients as well as decreases in work on the Company’s START contracts.Revenues from state clients for the fourth quarter of fiscal year 2006 decreased $1.2 million or 19% from the $6.4 million reported in the fourth quarter of fiscal year 2005.The decrease in state revenues was attributable to decreased work levels on contracts in New York and Oregon.Revenues attributable to the Company’s START contracts decreased $1.0 million during the fourth quarter of fiscal year 2006. Income From Continuing Operations Before Income Taxes and Minority Interest Fiscal Year 2007 vs 2006 The Company’s income from continuing operations before income taxes and minority interest was $4.6 million for fiscal year 2007, down 19 % from the $5.7 million reported in fiscal year 2006.Gross margins increased during fiscal year 2007 due to an increase in higher margin work at the parent company and increased revenue at Walsh Environmental.Consolidated indirect costs increased $5.2 million during fiscal year 2007 as a result of revenue growth in subsidiaries, increased marketing and bid and proposal costs, and a more normalized staff utilization subsequent to the completion of the hurricane work in fiscal year 2006Marketing and bid and proposal costs were $10.7 million for fiscal year 2007, an increase of $1.4 million from the $9.3 million reported in the prior year.The increase in marketing and bid and proposal work was due to an investment in significant future opportunities in the alternative and clean technology energy sectors.The Company continues to increase business development costs worldwide to capitalize on the global demands for energy and environmental infrastructure improvements in concert with heightened concerns over global warming.A write-off of $1.1 million ($146,000 after tax or $.03 per share) was recognized in the fourth quarter of fiscal year 2007 to reflect the estimated reduction in the value of the net assets of the Company's Venezuela subsidiary.This write-off was necessary due to a continuing deterioration in business and political conditions in Venezuela and theconclusion that the Company could no longer compete for contracts with its primary client, the government owned oil company.Interest income was $543,000 for fiscal year 2007, up 151% from the $216,000 reported during the prior year.The increase in interest income is consistent with the increased cash generated by the Company from the completion of major projects and the sale of the shrimp farm. The Company’s loss from continuing operations before income taxes and minority interest was $175,000 for the fourth quarter of fiscal year 2007, down $1.7 million from the $1.5 million income reported in the fourth quarter of fiscal year 2006. The write-off of the Company’s Venezuelan subsidiary in the amount of $1.1 million ($146,000 after tax or $.03 per share) reduced income in the fourth quarter of fiscal year 2007.Interest income increased $62,000 from the $82,000 reported during the fourth quarter of fiscal year 2006. Consolidated indirect costs increased $2.0 million during the fourth quarter of fiscal year 2007 as a result of a decrease in staff utilization at the parent company, an increase in marketing and bid and proposal costs, and costs associated with the continued revenue growth of Walsh Environmental and E&E do Brasil.Marketing and bid and proposal costs were $2.9 million for the fourth quarter of fiscal year 2007, up 26% from the $2.3 million reported in the fourth quarter of fiscal year 2006. Fiscal Year 2006 vs 2005 The Company’s income from continuing operations before income taxes and minority interest for fiscal year 2006 was $5.7 million, compared to the $2.1 million loss reported in the prior year.This increase was mainly due to increased revenues, increased staff utilization and the impairment of the Analytical Services Center (ASC) in fiscal year 2005.The increase in revenues and staff utilization were mainly attributable to an increase in work performed on contracts associated with the relief efforts for hurricanes Katrina and Rita as well as increased work in the Company’s energy markets.As of the end of fiscal year 2006, the Company had completed the majority of the work on the relief effort contracts.The parent company’s employee utilization increased 6% during fiscal year 2006, compared to fiscal year 2005.Management controlled consolidated indirect costs and maintained them at a level consistent with fiscal year 2005.Administrative and indirect costs were $24.9 million, an increase of $1.1 million from the $23.8 million reported during the prior year.The increase in administrative and indirect costs was mainly attributable to an increase in consolidated costs from Walsh Environmental associated with their increased staffing and revenues, as well as the implementation of a bonus plan for senior management.Marketing and related costs for fiscal year 2006 were $9.3 million, a decrease of $1.0 million from the $10.3 million reported during fiscal year 2005.The decrease in marketing and related costs was a result of the closing of the ASC in fiscal year 2005 and increased utilization of technical staff on direct project work.The Company recorded a $2.8 million pretax impairment loss on the ASC during the fiscal year 2005.Interest income increased $174,000 from the $42,000 reported during fiscal year 2005.This increase was a result of interest earned on cash generated by operations. The Company’s income from continuing operations before income taxes and minority interest for the fourth quarter of fiscal year 2006 was $1.5 million,compared to the $1.1 million of income reported in the fourth quarter of the prior year.Administrative and indirect costs were $6.5 million,an increase of $1.1 million from the $5.4 million reported during the fourth quarter of fiscal year 2005.The increase in - 18 - Table of Contents Administrative and indirect costs was a result of the completion of the contracts associated with hurricanes Katrina and Rita, an overall increase in the Company’s technical staff, and an increase in consolidated costs from Walsh Environmental associated with their increased staffing and revenues.Marketing and related costs decreased $173,000 during the fourth quarter of fiscal year 2006.Interest income increased $72,000 from the $10,000 reported during the fourth quarter of fiscal year 2005. Discontinued Operations On January 9, 2007 the Company sold its interest in the shrimp farm in Costa Rica to the Roozen Group for $2,500,000 in cash. When the farm wasclosed in fiscal year 2003, the Company recorded an impairment charge. The previously unrecognized foreign translation loss in the amount of approximately $1.5 million has been accounted for in the computation of the current year gain on sale. There was a pretax gain on the sale of the farm of approximately $960,000 after deducting costs of the sale. This gain is included in the accompanying financial statements under discontinued operations. Write-off of Investment in Venezuela Due to a continuing deterioration in business and political conditions in Venezuela and theconclusion that, effective in June 2007, E&E's Venezuelan subsidiary would no longer be able to compete for contracts with its primary client, the government owned oil company, the Company evaluated its investment in its Venezuelan subsidiary for possible write-off. The Company ultimately made a decision to close its subsidiary in Venezuela effective as soon as possible. This final decision was made by the President of E & E Inc. on September 12, 2007. The cessation of business in Venezuela will result in termination benefits for employees and other charges. Termination costs will be estimated according to in-country regulations.The Company recognized a write-off of $1.1 million ($146,000 after tax or $.03 per share) in the fourth quarter of fiscal year 2007 to reflect the estimated reduction in the value of the net assets of the Company's Venezuela subsidiary. The tax benefit of the write-off was increased due to the excess of the tax basis over the accounting basis in the subsidiary, largely attributable to the net losses of the subsidiary which were previously recognized for financial reporting purposes, without U.S. income tax benefit. Income Taxes The estimated effective tax rate for fiscal year 2007 was 2.3%, down from the 37.6% reported for fiscal year 2006.This is primarily due to the reversal of tax reserves due to settlement of income tax audits, tax benefits on the write-off of the investment in Venezuela, increases in the percentage of total income (from "pass-through" entities) attributable to minority partners, and the effect of lower tax rates in South America relative to the U.S. The effective tax rate for fiscal year 2006 has decreased from (80.9%) to 37.6% due to a re-evaluation of tax contingencies, areduction in the benefit from the Extra Territorial Income Exclusion, and a decrease in the percentage of total income attributable to minority partners in 2006. American Jobs Creation Act of 2004 In October 2004, Congress passed, and the President signed into law, the American Jobs Creation Act of 2004 (the “Act”). Some key provisions of the act affecting the Company were the repeal of the United States export tax incentive known as the extraterritorial income exclusion (EIE) and the implementation of a domestic manufacturing deduction. The EIE is phased out over the calendar years 2005 and 2006 with an exemption for binding contracts with unrelated persons entered into before September 18, 2003. These phase-out provisions will allow the Company to maintain an EIE deduction at a reduced amount through fiscal year 2007. The Company will accrue some benefits from the domestic manufacturing deduction, although such benefits are not material. Under the Act’s repatriation provisions, the Company repatriated approximately $62,000 and $77,000 during fiscal years 2007 and 2006, respectively. Recent Accounting Pronouncements In September 2006, the SEC staff issued Staff Accounting Bulletin No. 108, "Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements." SAB 108 was issued in order to eliminate the diversity of practice surrounding how public companies quantify financial statement misstatements. Traditionally, there have been two widely-recognized methods for quantifying the effects of financial statement misstatements: the "roll-over" method and the "iron curtain" method. The roll-over method focuses primarily on the impact of a misstatement of the income statementincluding the reversing effect of prior year misstatementsbut its use can lead to the accumulation of misstatements in the balance sheet. The iron-curtain method, on the other hand, focuses primarily on the effect of correcting the period-end balance sheet with less emphasis on the reversing effects of prior year errors on the income statement. Prior to August 1, 2006, the Company utilized the roll-over method for quantifying identified financial statement misstatements. In SAB 108, the SEC staff established an approach that requires quantification of financial statement misstatements based on the effects of the misstatements on each of the company's financial statements and the related financial statement disclosures. This model is commonly referred to as a "dual approach" because it requires quantification of errors under both the iron curtain and the roll-over methods. - 19 - Table of Contents SAB 108 permits public companies to initially apply its provisions either by (i) restating prior financial statements as if the "dual approach" had always been used or (ii) recording the cumulative effect of initially applying the "dual approach" as adjustments to the carrying values of assets and liabilities as ofAugust 1, 2006 with an offsetting adjustment recorded to the opening balance of retained earnings. The Company elected to record the effects of applying SAB 108 using the “cumulative effect” transition method and recorded an adjustment to reduce retained earnings by $302,000 in the first quarter of fiscal year 2007. However, upon subsequent review, the Company concluded that $326,357 of this entry could have been corrected by recording other balance sheet only adjustments, not affecting retained earnings. This correction would result in a net increase in retained earnings of $24,357 and can no longer be deemed material enough to be recorded as a cumulative effect adjustment. Therefore, the Company has reversed the cumulative effect adjustment recorded in the first quarter and reflected the remaining $24,357 as corrections tocost of operations and minority interest expense. In June 2006, the FASB issued FIN 48, an interpretation of SFAS 109. FIN 48 clarifies the accounting for uncertainty in income taxes and reduces the diversity in current practice associated with the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return by defining a “more-likely-than-not” threshold regarding the sustainability of the position. The Company is required to adopt FIN 48 in the fiscal year ended July 31, 2008. The Company is currently evaluating the impact of FIN 48 on its financial statements and anticipates the impact to be immaterial. In September 2006, the FASB issued Statement No. 157, “Fair Value Measurement” (FAS 157), which established a framework for measuring fair value under generally accepted accounting principles and expands disclosure about fair value measurements.FAS 157 is effective for financial statements issued with fiscal years beginning after November 15, 2007.The Company is assessing the impact that the adoption of FAS 157 will have on its financial statements. In February 2007, the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (FAS 159). The fair value option established by FAS 159 permits entities to choose to measure eligible items at fair value at specified election dates. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date. FAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007.The Company is currently assessing the impact of FAS 159 on its financial statements. Critical Accounting Policies and Use of Estimates Management's discussion and analysis of financial condition and results of operations discuss the Company's consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, management evaluates its estimates and judgments, including those related to revenue recognition, allowance for doubtful accounts, income taxes, impairment of long-lived assets and contingencies. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition The Company’s revenues are derived primarily from the professional and technical services performed by its employees or, in certain cases, by subcontractors engaged to perform on under contracts we enter into with our clients. The revenues recognized, therefore, are derived from our ability to charge clients for those services under the contracts. The Company employs three major types of contracts: “cost-plus contracts,” “fixed-price contracts” and “time-and-materials contracts.” Within each of the major contract types are variations on the basic contract mechanism. Fixed-price contracts generally present the highest level of financial and performance risk, but often also provide the highest potential financial returns. Cost-plus contracts present a lower risk, but generally provide lower returns and often include more onerous terms and conditions. Time-and-materials contracts generally represent the time spent by our professional staff at stated or negotiated billing rates. Fixed price contracts are accounted for on the “percentage-of-completion” method, wherein revenue is recognized as project progress occurs. Time and material contracts are accounted for over the period of performance, in proportion to the costs of performance, predominately based on labor hours incurred.If an estimate of costs at completion on any contract indicates that a loss will be incurred, the entire estimated loss is charged to operations in the period the loss becomes evident. The use of the percentage of completion revenue recognition method requires the use of estimates and judgment regarding the project’s expected revenues, costs and the extent of progress towards completion. The Company has a history of making reasonably dependable - 20 - Table of Contents estimates of the extent of progress towards completion, contract revenue and contract completion costs. However, due to uncertainties inherent in the estimation process, it is possible that completion costs may vary from estimates. Most of our percentage-of-completion projects follow a method which approximates the “cost-to-cost” method of determining the percentage of completion. Under the cost-to-cost method, we make periodic estimates of our progress towards project completion by analyzing costs incurred to date, plus an estimate of the amount of costs that we expect to incur until the completion of the project. Revenue is then calculated on a cumulative basis (project-to-date) as the total contract value multiplied by the current percentage-of-completion. The revenue for the current period is calculated as cumulative revenues less project revenues already recognized. The recognition of revenues and profit is dependent upon the accuracy of a variety of estimates.Such estimates are based on various judgments we make with respect to those factors and are difficult to accurately determine until the project is significantly underway. For some contracts, using the cost-to-cost method in estimating percentage-of-completion may overstate the progress on the project. For projects where the cost-to-cost method does not appropriately reflect the progress on the projects, we use alternative methods such as actual labor hours, for measuring progress on the project and recognize revenue accordingly. For instance, in a project where a large amount of equipment is purchased or an extensive amount of mobilization is involved, including these costs in calculating the percentage-of-completion may overstate the actual progress on the project. For these types of projects, actual labor hours spent on the project may be a more appropriate measure of the progress on the project. The Company’s contracts with the U.S. government contain provisions requiring compliance with the FAR, and the CAS. These regulations are generally applicable to all of the Company’s federal government contracts and are partially or fully incorporated in many local and state agency contracts. They limit the recovery of certain specified indirect costs on contracts subject to the FAR. Cost-plus contracts covered by the FAR provide for upward or downward adjustments if actual recoverable costs differ from the estimate billed. Most of our federal government contracts are subject to termination at the convenience of the client. Contracts typically provide for reimbursement of costs incurred and payment of fees earned through the date of such termination. Federal government contracts are subject to the FAR and some state and local governmental agencies require audits, which are performed for the most part by the EPA Office of Inspector General (EPAOIG). The EPAOIG audits overhead rates, cost proposals, incurred government contract costs, and internal control systems. During the course of its audits, the EPAOIG may question incurred costs if it believes we have accounted for such costs in a manner inconsistent with the requirements of the FAR or CAS and recommend that our U.S. government financial administrative contracting officer disallow such costs. Historically, we have not experienced significant disallowed costs as a result of such audits. However, we can provide no assurance that the EPAOIG audits will not result in material disallowances of incurred costs in the future. The Company maintains reserves for cost disallowances on its cost based contracts as a result of government audits. The Company recently settled fiscal years 1996 thru 2001 for amounts within the anticipated range. Final rates have been negotiated under these audits through 2001. The Company has estimated its exposure based on completed audits, historical experience and discussions with the government auditors. If these estimates or their related assumptions change, the Company may be required to record additional charges for disallowed costs on its government contracts. Impairment Losses The Company recorded a $2.8 million impairment loss on its Analytical Services Center in fiscal year 2005. An estimate of the fair value of its assets was made based on external appraisals of the land and buildings and internal estimates of the realizable value of the equipment. An impairment was necessary due to the uncertainty that the estimated future net cash flows would be sufficient to recover the carrying value of it long-lived assets. If estimates of the assets’ fair value or their related assumptions change, the Company may be required to record additional impairment losses. Allowance for Uncollectible Accounts We reduce our accounts receivable and costs and accrued earnings in excess of billings on contracts in process by establishing an allowance for amounts that, in the future, may become uncollectible or unrealizable, respectively. We determine our estimated allowance for uncollectible amounts based on management’s judgments regarding our operating performance related to the adequacy of the services performed, the status of change orders and claims, our experience settling change orders and claims and the financial condition of our clients, which may be dependent on the type of client and current economic conditions that the client may be subject to. - 21 - Table of Contents Deferred Income Taxes We use the asset and liability approach for financial accounting and reporting for income taxes. Deferred income tax assets and liabilities are computed annually for differences between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances based on our judgments and estimates are established when necessary to reduce deferred tax assets to the amount expected to be realized in future operating results. Management believes that realization of deferred tax assets in excess of the valuation allowance is more likely than not. Our estimates are based on facts and circumstances in existence as well as interpretations of existing tax regulations and laws applied to the facts and circumstances, with the help of professional tax advisors. Therefore, we estimate and provide for amounts of additional income taxes that may be assessed by the various taxing authorities. Changes in Corporate Entities On May 15, 2007 one of the Walsh Peruvian minority shareholders sold 14% of their shares in that subsidiary for $332,000.Half of the shares were repurchased by the Peruvian company, and the other half was purchased by Walsh Environmental Scientists and Engineers, LLC (the majority shareholder).Both of the transactions were completed for the same terms and conditions.Half of the purchase price was paid in cash and the remainder was taken as loans to be repaid over a two and a half year period.The purchase price that was paid was at a premium over the book value of the stock.This has created additional goodwill of approximately $147,000 that wasrecorded in the fourth quarter. On January 9, 2007 the Company sold its interest in the shrimp farm in Costa Rica to the Roozen Group for $2,500,000 in cash. There was a pretax gain on the sale of the farm of approximately $960,000 after deducting costs of the sale. This gain is included in the accompanying financial statements under discontinued operations. On December 29, 2006 a capital infusion of $500,000 was made to E&E do Brasil, Ltda. order to fund working capital requirements resulting from the subsidiary’s significant growth. On the same date the Company entered into a loan agreement for $120,000 each with its two Brazilian partners.The loans were granted to allow them to maintain their ownership percentage in E&E do Brasil, Ltda. (a limited partnership). The loans made to the partners are payable to Ecology and Environment, Inc., and are five year loans with annual principal repayments, and twelve per cent interest costs due on the outstanding balance. The loans are secured by the partners' shares. Inflation Inflation has not had a material impact on the Company’s business because a significant amount of the Company’s contracts are either cost based or contain commercial rates for services that are adjusted annually. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The Company may have exposure to market risk for change in interest rates, primarily related to its investments.The Company does not have any derivative financial instruments included in its investments.The Company invests only in instruments that meet high credit quality standards.The Company is averse to principal loss and ensures the safety and preservation of its invested funds by limited default risk, market risk and reinvestment risk.As of July 31, 2007, the Company’s investments consisted of short-term commercial paper and mutual funds.The Company does not expect any material loss with respect to its investments. The Company is currently documenting, evaluating, and testing its internal controls in order to allow management to report on and attest to, and its' independent public accounting firm to attest to, the Company's internal controls as of July 31, 2008 and 2009 respectively, as required by Section 404 of the Sarbanes-Oxley Act. Management continues to invest time on this endeavor and expects to continue its efforts through 2008.If weaknesses in our existing information and control systems are discovered that impede our ability to satisfy Sarbanes-Oxley reporting requirements, the Company must successfully and timely implement improvements to those systems. There is no assurance that the Company will be able to meet these requirements. - 22 - Table of Contents Item 8. Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Ecology and Environment, Inc. We have audited the accompanying consolidated balance sheets of Ecology and Environment, Inc. and its subsidiaries as of July 31, 2007 and 2006, and the related consolidated statements of income, changes in shareholders’ equity, and cash flows for each of the three years in the period ended July 31, 2007.In addition, our audits included the financial statement schedule listed in the index at Item 15(a)(2).These consolidated financial statements and financial statement schedule are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ecology and Environment, Inc. and its subsidiaries as of July 31, 2007 and 2006 and the results of their operations and their cash flows for each of the three years in the period ended July 31, 2007 in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements as a whole, presents fairly, in all material respects, the information set forth therein. /s/ Schneider Downs & Co., Inc. Pittsburgh, Pennsylvania October 29, 2007 - 23 - Table of Contents Ecology and Environment, Inc Consolidated Balance Sheet July 31, July 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 15,724,139 $ 13,094,499 Investment securities available for sale 101,009 97,560 Contract receivables, net 36,742,288 37,011,377 Deferred income taxes 5,196,728 5,630,832 Income tax receivable 1,357,213 - Other current assets 1,516,972 1,041,751 Total current assets 60,638,349 56,876,019 Property, building and equipment, net 7,725,535 7,776,232 Deferred income taxes 1,404,232 1,316,040 Other assets 1,438,329 3,184,093 Total assets $ 71,206,445 $ 69,152,384 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 10,178,873 $ 9,306,633 Accrued payroll costs 6,191,434 6,379,724 Income taxes payable 664,085 1,499,292 Deferred revenue 90,791 161,225 Current portion of long-term debt and capital lease obligations 333,229 403,182 Other accrued liabilities 8,866,707 10,820,369 Total current liabilities 26,325,119 28,570,425 Long-term debt and capital lease obligations 385,270 341,664 Minority interest 3,582,968 2,612,836 Commitments and contingencies (see note #14) - - Shareholders' equity: Preferred stock, par value $.01 per share; authorized - 2,000,000 shares; no shares issued - - Class A common stock, par value $.01 per share; authorized - 6,000,000 shares; issued - 2,661,498 and 2,534,566 shares 26,615 25,346 Class B common stock, par value $.01 per share; authorized - 10,000,000 shares; issued - 1,732,227 and 1,650,173 shares 17,323 16,502 Capital in excess of par value 20,051,446 17,684,373 Retained earnings 22,211,098 23,163,716 Accumulated other comprehensive income (loss) 299,102 (2,208,830 ) Treasury stock - Class A common, 104,020 and 102,204 shares; Class B common, 64,801 and 26,259 shares, at cost (1,692,496 ) (1,053,648 ) Total shareholders' equity 40,913,088 37,627,459 Total liabilities and shareholders' equity $ 71,206,445 $ 69,152,384 The accompanying notes are an integral part of these financial statements. - 24 - Table of Contents Ecology and Environment, Inc. Consolidated Statement of Income Year ended July 31, 2007 2006 2005 Revenue $ 103,489,670 $ 98,054,528 $ 91,350,613 Cost of professional services and other direct operating expenses 40,240,295 40,878,554 38,015,428 Subcontract costs 17,215,450 16,219,008 16,890,103 Gross Profit 46,033,925 40,956,966 36,445,082 Administrative and indirect operating expenses 28,754,534 24,899,008 23,821,948 Marketing and related costs 10,689,698 9,335,050 10,341,414 Depreciation 1,380,223 1,164,095 1,501,035 Write-off of investment in Venezuela 1,079,155 - - Long-lived asset impairment loss - - 2,750,972 Income (loss) from operations 4,130,315 5,558,813 (1,970,287 ) Interest expense (162,442 ) (95,907 ) (122,342 ) Interest income 542,700 216,213 42,267 Other income (expense) 1,281 (11,280 ) (122,287 ) Net foreign currency exchange gain 65,964 41,452 54,868 Income (loss) from continuing operations before income taxes and minority interest 4,577,818 5,709,291 (2,117,781 ) Income tax provision (benefit) 106,700 2,147,443 (1,713,596 ) Net income (loss) from continuing operations before minority interest 4,471,118 3,561,848 (404,185 ) Minority interest (1,965,099 ) (838,995 ) (1,019,864 ) Net income (loss) from continuing operations 2,506,019 2,722,853 (1,424,049 ) Income (loss) from discontinued operations 985,797 (226,089 ) (236,635 ) Income tax benefit (provision) on income (loss)from discontinued operations (417,345 ) 85,823 74,144 Net income (loss) $ 3,074,471 $ 2,582,587 $ (1,586,540 ) Net income (loss) per common share: basic Continuing operations $ 0.60 $ 0.65 $ (0.34 ) Discontinued operations 0.13 (0.03 ) (0.04 ) Net income (loss) per common share: basic $ 0.73 $ 0.62 $ (0.38 ) Net income (loss) per common share: diluted Continuing operations $ 0.59 $ 0.65 $ (0.34 ) Discontinued operations 0.13 (0.03 ) (0.04 ) Net income (loss) per common share: diluted $ 0.72 $ 0.62 $ (0.38 ) Weighted average common shares outstanding: basic 4,194,673 4,180,287 4,160,834 Weighted average common shares outstanding: diluted 4,261,623 4,188,278 4,160,834 The accompanying notes are an integral part of these financial statements. - 25 - Table of Contents Ecology and Environment, Inc Consolidated Statement of Cash Flows Year ended July 31, 2007 2006 2005 Cash flows from operating activities: Net income $ 3,074,471 $ 2,582,587 $ (1,586,540 ) Net income (loss) from discontinued operations, net of tax 568,452 (140,266 ) (162,491 ) Income from continuing operations 2,506,019 2,722,853 (1,424,049 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Write-off of Investment in Venezuela 1,079,155 - - Impairment of long-lived assets - - 2,750,972 Depreciation 1,380,223 1,164,095 1,501,035 Share-based compensation expense 121,396 212,506 299,220 Gain on disposition of property and equipment (1,045 ) (12,879 ) 6,286 Minority interest 1,965,099 838,995 1,019,864 Provision for contract adjustments 1,054,204 1,524,049 467,954 (Increase) decrease in: - contracts receivable, net (785,115 ) (7,178,436 ) 4,593,343 - other current assets (457,894 ) 994,348 437,474 - deferred income taxes (61,568 ) (885,440 ) (1,140,159 ) - income tax receivable (1,357,213 ) - - - other non-current assets 2,049,412 (1,080,072 ) 459,065 Increase (decrease) in: - accounts payable 872,240 3,284,995 (48,628 ) - accrued payroll costs (188,290 ) 2,542,289 (773,662 ) - income taxes payable (835,207 ) 1,463,170 (326,992 ) - deferred revenue (70,434 ) (70,386 ) (962,608 ) - other accrued liabilities (1,669,663 ) 3,237,676 (683,903 ) Net cash provided by operating activities 5,601,319 8,757,763 6,175,212 Cash flows provided by (used in) investing activities: Acquistion of minority interest of subsidiary (166,000 ) - - Purchase of property, building and equipment (1,328,481 ) (985,323 ) (246,290 ) Proceeds from maturity of investments - 24,750 26,136 Payment for the purchase of bond (3,408 ) (3,279 ) (3,109 ) Net cash used in investing activities (1,497,889 ) (963,852 ) (223,263 ) Cash flows provided by (used in) financing activities: Dividends paid (1,464,921 ) (1,420,930 ) (1,384,092 ) Proceeds from debt 298,519 549,925 747,863 Repayment of debt (490,866 ) (457,203 ) (698,729 ) Distributions to minority partners (768,596 ) (1,103,996 ) (396,095 ) Net proceeds from the issuance of common stock - 8,700 1,812 Purchase of treasury stock (1,085,901 ) (25,077 ) (530,057 ) Net cash used in financing activities (3,511,765 ) (2,448,581 ) (2,259,298 ) Effect of exchange rate changes on cash and cash equivalents (224,485 ) 28,122 100,725 Discontinued Operations Net cash used in discontinued operating activities (237,540 ) (151,069 ) (161,593 ) Net cash provided by discontinued investing activities - sale of assets 2,500,000 - - Net cash provided by (used in) discontinued operations 2,262,460 (151,069 ) (161,593 ) Net increase in cash and cash equivalents 2,629,640 5,222,383 3,631,783 Cash and cash equivalents at beginning of period 13,094,499 7,872,116 4,240,333 Cash and cash equivalents at end of period $ 15,724,139 $ 13,094,499 $ 7,872,116 The accompanying notes are an integral part of these financial statements. - 26 - Table of Contents Ecology and Environment, Inc Consolidated Statement of Changes in Shareholders' Equity Accumulated Common Stock Capital in Other Class A Class B Excess of Retained Comprehensive Unearned Treasury Stock Comprehensive Shares Amount Shares Amount Par Value earnings Income Compensation Shares Amount Income Balance at July 31, 2004 2,501,985 $ 25,021 1,681,304 $ 16,813 $ 17,592,444 $ 24,972,691 $ (2,336,723 ) $ (193,282 ) 87,749 $ (694,121 ) $ 2,176,424 Net loss - (1,586,540 ) - (1,586,540 ) Foreign currency translation reserve - 100,725 - - - 100,725 Cash dividends paid ($.32 per share) - (1,384,092 ) - Unrealized investment gain, net - (53 ) - - - (53 ) Conversion of common stock - B to A 12,000 120 (12,000 ) (120 ) - Repurchase of Class A common stock - 62,500 (530,057 ) - Stock options exercised 250 2 - - 1,810 - Issuance of stock under stock award plan, net - 38,230 - - (134,971 ) (33,531 ) 265,230 - Amortization, net of tax - 164,717 - - - Forfeitures - (10,312 ) - - 4,543 3,776 (28,251 ) - Balance at July 31, 2005 2,514,235 $ 25,143 1,669,304 $ 16,693 $ 17,622,172 $ 22,002,059 $ (2,236,051 ) $ (158,993 ) 120,494 $ (987,199 ) $ (1,485,868 ) Net income - $ - - $ - $ - $ 2,582,587 $ - $ - - $ - 2,582,587 Reclassification due to adoption of FAS 123R - (158,993 ) - - 158,993 - - - Foreign currency translation reserve - 28,122 - - - 28,122 Cash dividends paid ($.33 per share) - (1,420,930 ) - Unrealized investment gain, net - (901 ) - - - (901 ) Conversion of common stock - B to A 19,131 191 (19,131 ) (191 ) - Repurchase of Class A common stock - 2,595 (25,077 ) - Stock options exercised 1,200 12 - - 8,688 - Issuance of stock under stock award plan - Share-based compensation - 130,277 - Other - 82,229 - - - 5,374 (41,372 ) - Balance at July 31, 2006 2,534,566 $ 25,346 1,650,173 $ 16,502 $ 17,684,373 $ 23,163,716 $ (2,208,830 ) $ - 128,463 $ (1,053,648 ) $ 2,609,808 Net income - 3,074,471 - 3,074,471 Reclassification adjustment for realized foreign currency translation loss in net income - 2,110,431 - - - 2,110,431 Foreign currency translation reserve - 397,476 - - - 397,476 Cash dividends paid ($.34 per share) - (1,464,921 ) - 5% Stock Dividend 126,522 1,265 82,464 825 2,560,078 (2,562,168 ) - - 8,040 - - Unrealized investment gain, net - 25 - - - 25 Conversion of common stock - B to A 410 4 (410 ) (4 ) - Repurchase of Class A common stock - 86,806 (1,085,901 ) - Issuance of stock under stock award plan - (325,985 ) - - - (57,620 ) 472,484 - Share-based compensation - 121,396 - Tax impact of share based compensation - 5,860 - Other - 5,724 - - - 3,135 (25,431 ) - Balance at July 31, 2007 2,661,498 26,615 1,732,227 17,323 20,051,446 22,211,098 299,102 - 168,824 (1,692,496 ) $ 5,582,403 - 27 - Table of Contents Ecology and Environment, Inc. Notes to Consolidated Financial Statements 1. Summary of Operations and Basis of Presentation Ecology and Environment, Inc. (the Company) is an environmental consulting and testing firm whose underlying philosophy is to provide a broad range of environmental consulting services worldwide so that sustainable economic and human development may proceed with minimum negative impact on the environment. These services include environmental audits and impact assessments, hazardous material site evaluations and response programs, water and groundwater monitoring, laboratory analyses, environmental infrastructure planning and many other projects provided by the Company's multidisciplinary professional staff. Revenues reflected in the Company's consolidated statement of income represent services rendered for which the Company maintains a primary contractual relationship with its customers. Included in revenues are certain services outside the Company's normal operations which the Company has elected to subcontract to other contractors. During fiscal years ended July 31, 2007, 2006 and 2005, the percentages of total revenues derived from contracts exclusively with the United States Environmental Protection Agency (EPA) were 6%, 8% and 13%, respectively. The Company's Superfund Technical Assessment and Response Team (START) contracts accounted for the majority of the EPA revenue. The percentage ofrevenues derived from contracts with the United States Department of Defense (DOD) were 9%, 18% and 13% for fiscal years ended July 31, 2007, 2006 and 2005, respectively. 2. Summary of Significant Accounting Policies a. Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned and majority owned subsidiaries. Also reflected in the financial statements are the 50% ownership in two Chinese operating joint ventures, Beijing YiYi Ecology and Environment Engineering Co. Ltd. and the Tianjin Green Engineering Company. These joint ventures are accounted for under the equity method. The Company’s interest in Beijing YiYi Ecology and Environment Engineering Co. Ltd. was sold in June 2005. All significant intercompany transactions and balances have been eliminated. b. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. c. Reclassifications The Company had previously classified second-tier subsidiaries’ minority interest as “other expense” and “other accrued liabilities.” These amounts ($533,276 at July 31, 2006 and $499,952 at July 31, 2005 on the income statement and $866,987 at July 31, 2006 and $660,256 at July 31, 2005 on the balance sheet) have been reclassified to minority interest.The Company had previously classified certain subsidiaries bad debt and amortization expense as “other expense” on the income statement.These amounts ($112,360 and $18,904 at July 31, 2006 and 2005, respectively) have been reclassified to administrative and indirect operating expenses on the income statement.As a result of the implementation of SAB 108, the Company reclassified the $24,357 that had been recorded as “other expense” during the second quarter.The cost of operations was reduced in the amount of $83,357 and minority interest expense increased in the amount of $59,000. d.
